Title: To John Adams from Jason Haven, 15 January 1776
From: Haven, Jason
To: Adams, John


     
      Dedham Janry 15 1776
      Sir
     
     My Freedom in troubling you upon the Affair, which is the Subject of this Epistle, may need an Apology. Your Candor and Goodness will excuse it. The Design is benevolent to the Publick, as well as to a particular Friend. I partake in the general Satisfaction of this Province, in your being appointed chief Judge of our Superior Court. I doubt not the Publick will reap great advantages from the Improvement of your Talents, in that important Station, as well as in several others. I understand it is with you, and your Brethren on the bench, to appoint the Clerks. I take the Liberty to recommend Mr. Joshua Henshaw Jr. as a Person I think well qualified for that office. He is Son to Colo. Henshaw late a Counsellor. He now lives at Dedham, is a Man of a fair and amiable Character, of liberal Education, of good political Principles, A very good Penman. Mr. Samuel Adams has a particular Acquaintance with him. He is put out of Business by the Troubles of the Times. If your Clerks are not appointed, your Influence to introduce him into that Office, would be acknowledged as a singular Favor by your most obedient humble Servt.,
     
      Jason Haven
     
     
      P.S. Pray make my most respectful Compliments to your Lady. I should be extremely glad to wait on you at my House. You’rs ut Supra,
     
     JH.
    